Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 14, 2020

The Court of Appeals hereby passes the following order:

A20D0287. PATRICK KOROMA v. KATTI LANHAM et al.

      Patrick Koroma, the plaintiff in the underlying action, seeks an appeal from the
trial court’s order denying his motion for default judgment and motion to strike the
defendants’ special appearance answer and responses to Koroma’s discovery
requests. However, the order that Koroma seeks to appeal is non-final, which leaves
the case pending before the trial court. See Ware v. Handy Storage, 222 Ga. App.
339, 339 (474 SE2d 240) (1996) (the denial of a motion for default judgment is an
interlocutory ruling). Consequently, Koroma was required to use the interlocutory
appeal procedures – including obtaining a certificate of immediate review from the
trial court – to obtain appellate review. See OCGA § 5-6-34 (b); Boyd v. State, 191
Ga. App. 435, 435 (383 SE2d 906) (1989). His failure to do so deprives us of
jurisdiction over this application, which is hereby DISMISSED. See Bailey v. Bailey,
266 Ga. 832, 833 (471 SE2d 213) (1996); Boyd, 191 Ga. App. at 435.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/14/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.